Citation Nr: 1033780	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, anxiety and posttraumatic stress 
disorder.  


ATTORNEY FOR THE BOARD

B. Thomas Knope




INTRODUCTION

The Veteran served on active duty from October 1982 to January 
1989.

This matter is on appeal from a February 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's current claim was originally submitted in April 
2006, it was characterized as one for entitlement to service 
connection for PTSD.  However, during the course of the appeal, 
there have been significant changes in the law that are relevant 
to this case and now require further development to properly 
adjudicate.  

First, the United States Court of Appeals for Veterans Claims 
(Court) has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In so holding, the Court 
reasoned that the Veteran, as a lay person, is not able to self-
diagnose medical disorders.  As such, although the Veteran's 
claim here was originally stylized as a claim specifically for 
PTSD, the claim should nevertheless be considered for any and all 
psychiatric disorders for which he has been diagnosed by clinical 
professionals.  

Here, the Board notes that the Veteran's claim was originally 
brought up as a claim for service connection for PTSD.  However, 
during the course of his appeal, he asked that his diagnosed 
anxiety disorder and depression be considered as part of his 
service connection claim.  The RO rendered a decision on these 
disorders in a September 2009 rating action.  A separate notice 
of disagreement and/or appeal has not been initiated by the 
Veteran.  However, in light of the holding in Clemons, the Board 
finds that it would be best to re-characterize the issue on 
appeal as entitlement to service connection for an acquired 
psychiatric disorder, to include depression, anxiety, and PTSD.  

Next, the regulations specifically relating to establishing 
service connection for PTSD, found at 38 C.F.R. § 3.304(f), were 
amended on July 13, 2008.  See 75 Fed. Reg. 39,843-01 (Jul. 13, 
2001) and 75 Fed. Reg. 41,092-01 (Jul. 15, 2001).  Under the 
amended regulation, service connection may be granted resulting 
from any stressor related to merely the fear of hostile military 
or terrorist activity.  However, a VA psychiatrist or 
psychologist, or one with whom VA has contracted, must also 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor.  38 C.F.R. § 3.304(f)(3).  

Stressors now include those that indicate a "fear of hostile 
military or terrorist activity means that a veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others . . . 
and the veteran's response to the event or circumstance involved 
a psychological or psychophysiological state of fear, 
helplessness, or horror."  Id. (emphasis added).  Examples such 
activity include, but are not limited to, an actual or potential 
improvised explosive device, vehicle-imbedded explosive device, 
incoming artillery, rocket, or mortar fire, grenade, small arms 
fire, including suspected sniper fire, or an attack upon friendly 
military aircraft.  Id.

Although the Veteran's has asserted a number of different 
stressors (many of which are not applicable to the amended 
regulations), he related at his VA examination in December 2006 
(as well as on several other occasions) feelings of fear and 
anxiety while accompanying fellow soldiers off base during his 
service in then-West Germany in 1985, due to potential terrorist 
threats.  The fact that some terrorist attacks such as car 
bombings occurred against U.S. soldiers and nationals in 
Frankfurt, Germany, in August 1985 is a matter of historical 
record.  Service personnel records show that the Veteran was 
stationed in Germany during this time period.   He was stationed 
at bases that were approximately two hours away from Frankfurt.

In this regard, the record includes a December 2006 VA 
examination report wherein the examiner declined to diagnose PTSD 
on the basis that it could not be related to a stressor that 
qualifies under the criteria of the Diagnostic Standards Manual 
(DSM-IV).  Since what qualifies as a stressor has changed since 
the last VA examination, the Board concludes that a new 
examination is necessary.  

In making this determination, the Board recognizes that the 
Veteran indicated in April 2009 that he wished to withdraw his 
appeal for service connection for PTSD so as to focus on his 
claim for depression and anxiety.  The request appears to have 
been made in response the RO's determination that the criteria 
for establishing a diagnosis for PTSD had not been met.   
However, in light of the recent changes made to 38 C.F.R. § 3.304 
and the holding in Clemons, and because the he has continuously 
pursued his appeal, the Board finds that it would be in the 
Veteran's best interest to consider issue of service connection 
for PTSD as part of his claim for an acquired psychiatric 
disorder. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for examination by a 
VA psychiatrist experienced in evaluating 
psychiatric disorders such as PTSD, anxiety 
disorder and depression to determine the 
diagnoses of any psychiatric disorder(s) that 
are present.  All indicated tests and studies 
must be performed, any indicated 
consultations must be scheduled, and all 
clinical findings should be reported in 
detail.  The claims files must be made 
available to the examiner for review in 
conjunction with the examination, for a 
proper understanding of the Veteran's medical 
history.  The examination report is to 
reflect if the examiner reviewed the 
Veteran's medical records.

The examiner should elicit as much detail as 
possible from the Veteran as to his claimed 
stressors, e.g., locations, dates, and 
identities of individuals involved, and 
should presume the existence of terrorist 
activity occurring in West Germany in 1985.  
The examiner should consider the Veteran's 
alleged in-service stressors for the purpose 
of determining whether such stressors were 
severe enough to have caused the current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the diagnosis 
of PTSD have been satisfied by this in-
service stressor.  The diagnosis should 
conform to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.

If the Veteran is found to have a psychiatric 
diagnosis other than PTSD, the examiner is 
requested to render an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or greater) that any 
such diagnosed psychiatric disorder had its 
onset in service or is otherwise 
etiologically related to his active service.  

A complete rationale should be given for all 
opinions and conclusions expressed.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, such should be 
stated with supporting rationale.  

2.  Following the completion of the above, 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder, including PTSD, should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran should be 
provided with a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


